            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA,                     No. 4:17-CR-00291

                 v.                           (Judge Brann)

WAYNE DAVIDSON and
RAYMOND HOWARD,

            Defendants.


                                 ORDER

     AND NOW, this 19th day of November 2018, in accordance with the

Memorandum Opinion of this same date, IT IS HEREBY ORDERED that the

Motion to Suppress Evidence (ECF No. 100) is DENIED.

                                        BY THE COURT:



                                        s/ Matthew W. Brann
                                        Matthew W. Brann
                                        United States District Judge
